Fourth Court of Appeals
                               San Antonio, Texas
                                    November 9, 2015

                                   No. 04-15-00511-CV

                      IN THE INTEREST OF V.H., et al children,

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-00098
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant’s, C.B., Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due November 16, 2015.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court